NUMBER 13-01-459-CV
 
                             COURT OF APPEALS
 
                   THIRTEENTH DISTRICT OF TEXAS
 
                                CORPUS CHRISTI
 
DENNIS J. CAKA,                                                                 Appellant,
 
                                                   v.
 
RUBY M.  CAKA,                                                                   Appellee.
 
                        On appeal from the 135th  District Court
                                  of Victoria County, Texas.
 
 
 
                                   O P I N I O N
 
            Before Chief Justice
Valdez and Justices Hinojosa and Yanez
Opinion
Per Curiam
 




Appellant, DENNIS
J. CAKA, attempted to perfect an appeal from a judgment entered by the 135th District Court of Victoria County, Texas, in
cause number 99-5-53,380-B. 
After the record was received, appellant filed a motion to dismiss the
appeal.  In the motion, appellant states
that this case has been resolved and appellant no longer wishes to prosecute
this appeal.  Appellant requests that
this Court dismiss the appeal.
The Court, having
considered the documents on file and appellant=s motion to dismiss the appeal, is of the opinion
that the motion should be granted. 
Appellant=s motion to dismiss is
granted, and the appeal is hereby DISMISSED.
PER CURIAM
Do not publish.
Tex. R. App. P. 47.3.
Opinion delivered and filed this
the 5th day of
September, 2002.